1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JENNIFER JOHANNES                          Case No.: 19cv1868-LAB (AHG)
12                                   Plaintiff,
                                                  ORDER OF DISMISSAL
13     v.
14     NANCY BERRYHILL
15                                Defendant.
16
17          All parties instituting any civil action, suit or proceeding in a district court of
18   the United States, other than a writ of habeas corpus, must pay a filing fee of
19   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a party’s failure to
20   pay only if granted leave to proceed in forma pauperis (“IFP”) under 28 U.S.C. §
21   1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
22             Plaintiff Jennifer Johannes filed this social security appeal without paying
23   the filing fee or moving to proceed IFP. She also failed to sign the complaint as
24   required by Fed. R. Civ. P. 11(a); instead of signing the form she used to create
25   her complaint, she typed her name. For a complaint filed in paper form, this does
26   not suffice.
27          Plaintiff says she resides in Palmdale, California, in Los Angeles County. Los
28   Angeles County is in the Central District of California, not the Southern District. It

                                                  1
                                                                                   [Case Number]
1    is unclear where she has her principal place of business. See 42 U.S.C. § 405(g)
2    (giving venue provisions for social security appeals). The Court can, and does,
3    raise the issue of defective venue without waiting for Defendant to do so. See
4    Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986).
5          This action is DISMISSED WITHOUT PREJUDICE for failing to either pay
6    the filing fee or move to proceed IFP. Within 21 calendar days of the date this
7    order is issued, Plaintiff must either prepay the entire $400 civil filing fee, or
8    complete and file a motion to proceed IFP. Within the same time limit, she must
9    also file a copy of her complaint that includes her signature, and that shows why
10   venue is proper in this District. If she fails to do so within the time permitted, this
11   action will remain dismissed without prejudice.
12
13         IT IS SO ORDERED.
14   Dated: October 22, 2019
15
16                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                [Case Number]
